Exhibit 10.21

AMENDMENT TO THE

FARO TECHNOLOGIES, INC.

CHANGE IN CONTROL SEVERANCE POLICY

THIS AMENDMENT (this “Amendment”) to the Change in Control Severance Policy (the
“Policy”) is made and entered into this 14th day of December, 2010, by FARO
Technologies, Inc.

1. The Policy is hereby amended by deleting Section 4 of the Agreement in its
entirety and replacing it with the following:

“4. Payments Upon Termination of Employment. If during the Termination Period
the employment of the Participant is terminated pursuant to a Qualifying
Termination, then, subject to the Participant’s execution of a Separation
Agreement and Release in the form attached to this Policy as Exhibit A (the
“Separation Agreement and Release”), the Company shall provide to the
Participant:

a. within ninety (90) days following the Participant’s Separation from Service,
a lump sum cash payment equal to the sum of the Participant’s Base Salary plus
the Bonus Amount; and

b. within ninety (90) days following the Participant’s Separation from Service,
a cash payment equal to the Participant’s Bonus Amount multiplied by a fraction
the numerator of which shall be the number of days the Participant was employed
by the Company during the fiscal year in which the Date of Termination occurred
and the denominator of which shall be 365 (but only to the extent that the
Participant’s Annual Performance Bonus for the fiscal year in which the
Participant’s Date of Termination occurs has not previously been paid); and

c. for 12 months following the Date of Termination, group medical and life
insurance coverage to the Participant (and his eligible dependents), under the
terms prevailing at the time immediately preceding the Date of Termination, the
Company shall continue to pay the entire amount of such premiums (and increases
therein, if any) to the same extent as the Company pays for such coverage for
similarly situated executives who are employed by the Company, provided that to
the extent that any plan does not permit continuation of the Participant’s or
his eligible dependents’ participation throughout such period, the Company shall
provide the Participant, no less frequently than quarterly in advance, with an
amount, on an after-tax basis, equal to the Company’s cost of providing such
benefits and, provided, further, that at the end of the foregoing period, the
Participant shall be entitled to the continuation of health benefits under the
Consolidated Omnibus Budget Reconciliation Act of 1986 (“COBRA”); and

d. to the extent provided in Appendix A, if the Participant is subject to the
excise tax imposed under Section 4999 of the Code, a gross-up payment in
accordance with the provisions of Appendix A.”



--------------------------------------------------------------------------------

2. The Policy is hereby amended by adding the following new Section 22 to the
Agreement:

“22. Code Section 409A.

a. This Policy shall be interpreted and administered in a manner so that any
amount or benefit payable hereunder shall be paid or provided in a manner that
is either exempt from or compliant with the requirements Code Section 409A and
applicable Internal Revenue Service guidance and Treasury Regulations issued
thereunder (and any applicable transition relief under Code Section 409A).
Nevertheless, the tax treatment of the benefits provided under the Agreement is
not warranted or guaranteed.

b. Whenever in this Agreement a payment or benefit is conditioned on the
Participant’s execution and non-revocation of the Separation Agreement and
Release, such Separation Agreement and Release must be executed and all
applicable revocation periods shall have expired within sixty (60) days after
the date of the Participant’s Separation from Service; failing which such
payment or benefit shall be forfeited. Any payments or benefits (including any
installment payments) that would have otherwise been payable during such 60-day
period shall be accumulated and paid on the 60th day after the Participant’s
Separation from Service, provided such Separation Agreement and Release shall
have been executed and applicable revocation periods shall have expired.

c. The Participant’s rights to payment or reimbursement of expenses pursuant to
Section 7 or Section 3 of Appendix A shall be for the duration of the
Executive’s lifetime. No right of to reimbursement of such expenses shall be
subject to liquidation or exchange for another benefit.”

3. The Policy is hereby amended by deleting the second paragraph of Section 1 of
Appendix A in its entirety and replacing it with the following:

“Notwithstanding the foregoing provisions of this Appendix A, if it shall be
determined that the Participant is entitled to a Reimbursement Payment, but that
the Payments would not be subject to the Excise Tax if the Payments were reduced
by an amount that is no more than 10% of the portion of the Payments that would
be treated as “parachute payments” under Section 280G of the Code, then the
amounts payable to the Participant under this Policy shall be reduced (but not
below zero) to the maximum amount that could be paid to the Participant without
giving rise to the Excise Tax (the “Safe Harbor Cap”), and no Reimbursement
Payment shall be made to the Participant. The reduction of the amounts payable
hereunder, if applicable, shall be made by reducing first the payments under
Section 4(a). For purposes of reducing the Payments to the Safe Harbor Cap, only
amounts payable under this Policy (and no other Payments) shall be reduced. If
the reduction of the amounts payable hereunder would not result in a reduction
of the Payments to the Safe Harbor Cap, no amounts payable under this Policy
shall be reduced pursuant to this provision.”



--------------------------------------------------------------------------------

4. The Policy is hereby amended by deleting Section 3 of Appendix A in its
entirety and replacing it with the following:

“3. The Reimbursement Payment under this Appendix A with respect to any Payments
shall be made at the same time as the payments described in Section 4 of the
Policy are made; provided that if prior to such time the Participant remits the
Excise Tax to the taxing authorities, then the Company shall promptly (but in no
event later than the end of the calendar year following the calendar year in
which the Participant remits the Excise Tax) pay the Reimbursement Payment with
respect to such Excise Tax to the Participant (except that the Reimbursement
Payment shall be determined based on the actual tax liability of the
Participant). If the Accounting Firm determines that no Excise Tax is payable by
a Participant, it shall furnish the Participant with a written opinion to such
effect, and to the effect that failure to report the Excise Tax, if any, on the
Participant’s applicable federal income tax return will not result in the
imposition of a negligence or similar penalty. In the event the Accounting Firm
determines that the Payments shall be reduced to the Safe Harbor Cap, it shall
furnish the Participant with a written opinion to such effect. The Determination
by the Accounting Firm shall be binding upon the Company and the Participant.

As a result of the uncertainty in the application of Section 4999 of the Code at
the time of the Determination, it is possible that Reimbursement Payments which
will not have been made by the Company should have been made (“Underpayment”) or
Reimbursement Payments are made by the Company which should not have been made
(“Overpayment”), consistent with the calculations required to be made hereunder.
In the event the amount of the Reimbursement Payment is less than the amount
necessary to reimburse the Participant for the Excise Tax, the Accounting Firm
shall determine the amount of the Underpayment that has occurred and any such
Underpayment (together with interest at the rate provided in
Section 1274(b)(2)(B) of the Code) shall be paid by the Company to or for the
benefit of the Participant promptly (but in no event later than the end of the
calendar year following the year in which the Participant remits the taxes)
following the date the Participant remits any taxes related to such Underpayment
to the taxing authorities. In the event the amount of the Reimbursement Payment
exceeds the amount necessary to reimburse the Participant for the Excise Tax,
the Accounting Firm shall determine the amount of the Overpayment that has been
made and any such Overpayment (together with interest at the rate provided in
Section 1274(b)(2) of the Code) shall be promptly paid by the Participant (to
the extent the Participant has received a refund if the applicable Excise Tax
has been paid to the Internal Revenue Service) to or for the benefit of the
Company. The Participant shall cooperate, to the extent his expenses are
reimbursed by the Company, with any reasonable requests by the Company in
connection with any contests or disputes with the Internal Revenue Service in
connection with the Excise Tax. In the event that the Company makes a
Reimbursement Payment to the Participant and subsequently the Company determines
that the value of any accelerated vesting of stock options held by the
Participant shall be redetermined within the context of Treasury Regulation
§1.280G-1 Q/A 33 (the “Option Redetermination”), the Participant shall (i) file
with the Internal Revenue Service an amended federal income



--------------------------------------------------------------------------------

tax return that claims a refund of the overpayment of the Excise Tax
attributable to such Option Redetermination and (ii) promptly pay the refunded
Excise Tax to the Company; provided that the Company shall pay all reasonable
professional fees incurred in the preparation of the Participant’s amended
federal income tax return (with such payment to be made no later than the end of
the calendar year following the year in which the professional fees are
incurred). If the Option Redetermination occurs in the same year that the
Reimbursement Payment is included in the Participant’s taxable income, then in
addition to returning the refund to the Company, the Participant will also
promptly return to the Company any tax benefit realized by the return of such
refund and the return of the additional tax benefit payment (all determinations
pursuant to this sentence shall be made by the Accounting Firm). In the event
that amounts payable to the Participant under this Policy were reduced pursuant
to the second paragraph of Paragraph (1) and subsequently the Participant
determines there has been an Option Redetermination that reduces the value of
the Payments attributable to such options, the Company shall promptly pay to the
Participant any amounts payable under this Policy that were not previously paid
solely as a result of the second paragraph of Paragraph (1) up to the Safe
Harbor Cap.”

5. Except as expressly amended hereby, the terms of the Policy shall be and
remain unchanged and the Policy as amended hereby shall remain in full force and
effect.

IN WITNESS WHEREOF, FARO Technologies, Inc. has caused this Amendment to be
executed by its duly authorized representative as of the day and year first
above written.

 

FARO TECHNOLOGIES, INC. By:  

/s/ Jay Freeland

Name:   Jay Freeland Title:   President and CEO